NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 12, 2015 
                                 Decided March 12, 2015 
                                              
                                          Before 
 
                        RICHARD A. POSNER, Circuit Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        JOHN DANIEL TINDER, Circuit Judge 
 
No. 14‐2257 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Central District of Illinois.
                                                  
      v.                                         No. 92‐30068‐002 
                                                  
ROBERT L. WALLACE,                               Richard Mills, 
      Defendant‐Appellant.                       Judge. 
 
                                        O R D E R 

       In United States v. Wallace, 557 F. App’x 567 (7th Cir. 2014), we reversed an order 
revoking Robert Wallace’s supervised release because of an error in the admission of 
hearsay testimony at his revocation hearing. On remand the district court conducted a 
fresh hearing and again revoked Wallace’s term of supervision. Wallace has filed a 
notice of appeal, but his appointed attorney asserts that any argument would be 
frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967). Counsel 
has submitted a brief that explains the nature of the case and addresses the issues that an 
appeal of this kind might be expected to involve. Wallace has not responded to our 
invitation to comment on counsel’s motion. See CIR. R. 51(b). Because the analysis in the 
brief appears to be thorough, we limit our review to the subjects that counsel discusses. 
No. 14‐2257                                                                             Page 2 
 
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 
551, 553 (7th Cir. 1996). 
         
        After serving a 235‐month term of imprisonment for his role in a drug conspiracy, 
Wallace began a 5‐year term of supervised release in 2009. Four years later the district 
court found that Wallace had violated several conditions of supervised release and 
reimprisoned him for 60 months. The government’s principal evidence was the written 
report of a nontestifying state trooper who had arrested Wallace in Texas. We reversed 
that decision because the district court had violated Federal Rule of Criminal 
Procedure 32.1(b)(2)(C) by admitting the trooper’s report without first explicitly 
balancing Wallace’s interest in confronting and cross‐examining adverse witnesses 
against the government’s reasons for relying on hearsay. See Wallace, 557 F. App’x 
at 569–70. 
         
        On remand the district court conducted another revocation hearing, and this time 
the arresting trooper, Carlos Wilson, testified by video. At the hearing the court 
informed Wallace that he was accused of violating his conditions of release by 
possessing marijuana, evading arrest, and driving recklessly in violation of Texas law; 
leaving the Central District of Illinois without permission; associating with a felon; and 
failing to notify his probation officer within 72 hours of his contact with law 
enforcement. Wilson, the government’s sole witness, recounted conducting a traffic stop 
of two men in November 2012 and writing his report the following day. According to 
Wilson, the passenger provided an Illinois identification card and identified himself as 
Wallace. The driver, Keith Jordan, also was on supervised release. After Jordan exited 
the car, Wilson continued, Wallace jumped into the driver’s seat and sped away, leading 
Wilson on a high‐speed chase for several minutes. Wilson stopped the car by shooting 
one of the rear tires, but Wallace fled on foot and was not arrested until the next month. 
Wilson and another officer searched the car and found almost 30 pounds of what 
laboratory analysis confirmed to be marijuana. 
         
        Based on Trooper Wilson’s testimony, his written report, and a video of the traffic 
stop, the district court concluded that the government had met its burden to show that 
Wallace committed the alleged violations. The most serious—a controlled substance 
offense punishable by more than a year in prison, see TEX. HEALTH & SAFETY CODE ANN. 
§ 481.121(a), (b)(4) (West 2009); TEX. PENAL CODE ANN. § 12.34(a) (West 2009)—is a 
Grade A violation mandating revocation, see 18 U.S.C. § 3583(g)(1); U.S.S.G. 
§ 7B1.1(a)(1), and the statutory maximum term of reimprisonment was 5 years, see 18 
U.S.C. § 3583(e)(3). Wallace did not object to the guidelines range of reimprisonment of 
No. 14‐2257                                                                               Page 3 
 
37 to 46 months. See U.S.S.G. § 7B1.4(a). The district court again imposed a 60‐month 
term, explaining that the seriousness of Wallace’s violations warranted the maximum 
term of incarceration. 
         
        In her Anders brief, counsel first considers challenging the evidence admitted at 
the revocation hearing, specifically the district court’s decision to permit Trooper Wilson 
to testify by video rather than in person, and the admissibility of hearsay contained in 
the laboratory report. We agree with counsel that these arguments would be frivolous. 
In United States v. Jordan, 765 F.3d 785 (7th Cir. 2014), we concluded that these same 
arguments were meritless when made by the driver who was with Wallace in the car 
that Trooper Wilson stopped, id. at 787–88. As in Jordan, the district court heeded our 
suggestion that video conferencing could be appropriate for the trooper’s testimony. 
See id. at 787; Wallace, 557 F. App’x at 569. And we could not say that Wallace was 
harmed by admission of the laboratory report, even if that decision was erroneous, 
because the government’s other evidence was enough to prove Wallace’s drug offense 
by a preponderance. See Jordan, 765 F.3d at 788; United States v. Mosley, 759 F.3d 664,   
668–69 (7th Cir. 2014); United States v. Turner, 709 F.3d 1187, 1195 (7th Cir. 2013). Wilson 
testified in both Jordan’s and Wallace’s revocation proceedings that, based on his 
12 years’ experience in law enforcement and his training in identifying marijuana, he 
recognized by sight and smell that the substance was marijuana, and the laboratory 
analysis simply confirmed this belief. 
         
        Counsel also considers challenging Wallace’s term of reimprisonment as plainly 
unreasonable but rightly concludes that any claim would be frivolous. First, the 
60‐month term is statutorily authorized. The drug conspiracy for which Wallace was 
convicted is a Class A felony, see 21 U.S.C. §§ 846, 841(a)(1) (1988); 18 U.S.C. § 3559(a)(1); 
United States v. Rogers, 382 F.3d 648, 652 (7th Cir. 2004); United States v. Turlington, 696 
F.3d 425, 426–28 (3d Cir. 2012), and thus he could have been reimprisoned for up to 5 
years, see 18 U.S.C. § 3583(e)(3). Second, we would not find the 60‐month term to be 
plainly unreasonable. See United States v. Neal, 512 F.3d 427, 438 (7th Cir. 2008); United 
States v. Kizeart, 505 F.3d 672, 674–75 (7th Cir. 2007). The district court acknowledged the 
guidelines range of 37 to 46 months, see U.S.S.G. § 7B1.4, and evaluated the factors listed 
in 18 U.S.C. § 3553(a), see Neal, 512 F.3d at 438; United States v. Pitre, 504 F.3d 657, 664–65 
(7th Cir. 2007). After considering Wallace’s arguments in mitigation, the district court 
concluded that Wallace had committed “very serious offenses,” including possessing a 
large quantity of marijuana and evading arrest “in a reckless manner that endangered 
the lives of others.” He also had traveled outside the judicial district multiple times and 
No. 14‐2257                                                                         Page 4 
 
associated with a felon, the court continued, and thus the seriousness of his violations 
warranted a “lengthy” period of incarceration. 
 
       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.